IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

MOURAD BALZOURT,

       Petitioner,

 v.                                                     Case No. 5D16-2929

STATE OF FLORIDA,

       Respondent.

________________________________/

Opinion filed February 24, 2017

Petition Alleging Ineffectiveness
of Appellate Counsel,
A Case of Original Jurisdiction.

Mourad Balzourt, Jasper, pro se.


Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Respondent.


EVANDER, J.

       Mourad Balzourt was convicted of second-degree murder and abuse of a corpse.

He was sentenced to life in prison on the murder conviction and to five years on the abuse

of a corpse conviction. His convictions were per curiam affirmed by this court. Balzourt v.

State, 189 So. 3d 792 (Fla. 5th DCA 2016).

       Subsequently, Balzourt filed a petition and supplemental petition for postconviction

relief pursuant to Florida Rule of Appellate Procedure 9.141(d), alleging ineffective
assistance of appellate counsel. He argues, inter alia, that appellate counsel should have

raised as an issue the trial court’s failure to conduct an adequate Faretta1 inquiry when

Balzourt requested to represent himself at the sentencing hearing. We find merit to this

argument.

       Balzourt was represented by counsel at trial. At the onset of the sentencing

hearing, Balzourt advised the trial court of his belief that his trial counsel had a “conflict

of interest” and made an unequivocal request to represent himself. The trial court made

inquiry on the purported “conflict of interest” claim, but failed to conduct a Faretta inquiry.

Thereafter, Balzourt’s request for self-representation was denied.

       Failure to hold a proper Faretta hearing at a critical stage of the proceedings is

reversible error. Eib v. State, 191 So. 3d 977, 979 (Fla. 2d DCA 2016). Sentencing is a

critical stage of the proceedings. Id.

       Appellate counsel was ineffective in not raising on direct appeal the trial court’s

failure to conduct a Faretta inquiry. Given that Balzourt was sentenced to life, this error

cannot be deemed harmless. Because a new appeal would be redundant, we grant the

petition as to this issue and remand for a Faretta hearing. If Balzourt is allowed to

represent himself following the Faretta hearing, the trial court is directed to vacate his

present sentence and proceed with resentencing.

       We find the other issues raised in Balzourt’s petition to be without merit.

       PETITION GRANTED, in part; DENIED, in part; and REMANDED.


PALMER and LAMBERT, JJ., concur.




       1   Faretta v. California, 422 U.S. 806, 835 (1975).

                                              2